Citation Nr: 0702376	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for the residuals of 
tuberculosis.

2. Entitlement to service connection for hypertension, to 
include as secondary to the residuals of tuberculosis. 

3. Entitlement to service connection for an anxiety disorder, 
to include as secondary to the residuals of tuberculosis. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to November 
1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In October 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for the residuals for 
tuberculosis.  Additionally, he is claiming service 
connection for hypertension and an axiety disorder as 
secondary to tuberculosis.  In support of his claim, the 
veteran testified at an October 2005 hearing that he was 
treated in-service for tuberculosis for a year and three 
months with Isoniazid (INH).  He also stated that the was 
hospitalized for three months at Kunsan Air Force Base and 
had follow up examinations at Osan Air Force Base and 
Randolph Base.  The veteran claims that these records have 
been lost as they are not part of his service records. 

Additionally, the veteran submitted several letters from Dr. 
V, specifically an August 2004 letter, stating that the 
veteran's anxiety and hypertension are directly related to 
his exposure and subsequent treatment for tuberculosis he 
contracted while in the armed services from 1980 to 1981.  
However, Dr. V's treatment records are not of record and 
there is no evidence that the RO attempted to obtain these 
records. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Contacat the medical facilities at 
Kunsan, Osan, and Randolph Air Force Bases 
and request records of treatment 
pertaining to the veteran in 1980 and 
1981.   

3.  Obtain copies of clinical records of 
treatment of the veteran from Dr. V. from 
1997 to the present. 

4.  If Dr. V.'s records indicate that the 
veteran has or had tuberculosis at any 
time, schedule the veteran for general 
medical examination to determine whether 
of not he has tuberculosis or residuals of 
tuberculosis and, if so, whether his 
tuberculosis or its residuals had 
its/their onset in service.

If tuberculosisis or residuals of such are 
found, the examiner should express an 
opinion as to whether or not the veteran's 
anxiety and/or hypertension is 
etiologically linked to such disease or 
its residuals.  Any special examinations 
or tests should be accomplished.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC). 
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
He should also be afforded the opportunity 
to respond to that SSOC before the claim is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


